Per Curiam. Action upon promissory note by the assignee against the maker, with defense of failure of consideration, with notice to plaintiff. An examination of the record discloses no error of the court in admitting or excluding evidence, nor in giving or refusing instructions, so far as error is assigned in that behalf. The evidence, however, while tending to show a want of consideration for the major part of the note, utterly fails to establish the fact that plaintiff bought the note with notice of such defense. He appears to be a Iona fide assignee for value before maturity, and as such, was entitled to recover. The verdict is therefore wrong, and the judgment founded thereon will be reversed and the cause remanded for a new trial. Reversed and remanded'.